IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                       DIVISION ONE


STATE OF WASHINGTON,                              No. 66229-5-


                         Respondent,

                 v.                               UNPUBLISHED OPINION

MICHIEL GLEN OAKES,

                        Appellant.                FILED: December 22, 2014

       Schindler, J. — A jury convicted Michiel Glen Oakes of premeditated murder in

the first degree of Theodore Mark Stover. Oakes contends the court erred in (1)

denying his motion to suppress the warrantless seizure of a white plastic bag he threw

over an embankment, (2) permitting the State to use a previously suppressed text

message for impeachment purposes, and (3) excluding evidence in violation of his right

to present a defense. Oakes also claims the State did not disprove his claim of self-

defense beyond a reasonable doubt, juror misconduct denied him a fair trial, and the

preliminary appearance in district court violated his right to counsel and his public trial

rights. We affirm.

                                           FACTS


       Theodore Mark Stover was a well known and talented dog trainer. Linda

Opdycke met Stover in 1991. In 1992, Stover and Opdycke formed a partnership to
No. 66229-5-1/2


operate a dog training and boarding facility on Kiket Island near LaConnor, Stover and

Opdycke LLC. Stover trained and took care of the dogs. Opdycke ran the business.

       In 2002, Stover and Opdycke married. In September 2005, Opdycke moved out

of the main residence to a guesthouse on Kiket Island. Opdycke said she moved to the

guesthouse "in hopes ... we might be able to possibly fix something and Mark might

understand the gravity of the situation and . . . work further on the relationship. And that

did not happen." Opdycke told Stover in April 2006 she wanted a divorce. "He wasn't

getting help on his anger and rages and the problems we were having in our personal

relationship, and so I decided it was time for me to go."

       In December 2006, Opdycke bought a house in Winthrop. In the spring of 2007,

Opdycke contacted Stover about whether he "wanted any wedding items." Opdycke

said they had two wedding albums and a candle from the wedding. According to

Opdycke, Stover said that "he did not want any of those things." Opdycke took the

photographs "because ... I wanted to be able to go through them and see if any photos

of friends or families that I wanted out of them before disposing of them." Opdycke said

she threw the wedding candle and a framed wedding photograph in the dumpster.

Opdycke said Stover called "and he was quite upset that I had thrown the items away."

       In May 2007, Stover moved his boarding and dog training business to a

temporary location in Anacortes. In August 2007, Opdycke filed a petition for a decree

of dissolution. According to Opdycke, Stover drove "18 hours straight from a fishing trip

in Montana" to her house in Winthrop to tell her "he could not let the marriage go. And

he was very emotional, very distraught, on his knees next to my bedside. And he had a

pistol in his hand and laid it on the pillow next to my head." Opdycke "tried calming him
No. 66229-5-1/3


down and talking with him and telling him that it would be okay." Opdycke said Stover

settled down after a few hours and left at her request.

       Opdycke said that Stover repeatedly demanded she return the wedding

photographs. Opdycke said he harassed and stalked her, showing up inside her home

a number of times uninvited. Opdycke testified that on November 19, 2007, she spent

the night with a friend of Stover's, John Bonica. The next day, Stover called and said he

would not agree to a divorce, and then described some of the intimate details from the

night before.

       In November 2007, Opdycke contacted the Winthrop police to report that Stover

was coming to her home without her permission. Opdycke said she then received a

form from Stover cancelling her health insurance with a handwritten note stating, "Next

time do not call the cops on the guy that controls your healthcare." Opdycke changed

all her locks on the house and installed a security surveillance system.

       On November 23, 2007, Bonica sent an e-mail to Opdycke stating that after a

"long and very frank" conversation with Stover, he could not see Opdycke any more "for

your safety, ... for my children's sake and for my own." Bonica encouraged her to

"take all necessary steps to secure your own safety."

       On January 14, 2008, the court entered the decree of dissolution. In a January

22, 2008 phone message to Opdycke, Stover states, "This is war, this is god damn war.

You're wrecking my life, you've wrecked my life enough. If you want it, you've got it, if it

is the second to the last thing I do." In a February 14, 2008 phone message to

Opdycke, Stover states:

       If I ever for whatever means find out that you are still in possession of
       those wedding things, I don't care if it is 5, 10, or 20 years from now I'm
No. 66229-5-1/4



       coming to see you big time. You got your god damn divorce, but I better
       not ever find out that you are in possession of those wedding pictures or I
       will never forget this and you know I am a guy that can hold a grudge until
       I am dead.


       In March 2008, Opdycke's neighbors caught Stover stealing trash from the

containers located at the bottom of her driveway. The State charged Stover with

stalking and theft. On April 7, 2008, the Okanagan County District Court entered a

domestic violence protection order (DVPO) prohibiting Stover from contacting Opdycke

and possessing a firearm or ammunition. The DVPO was in effect in until April 6, 2010.

Stover entered an Alford1 plea for stalking. The court sentenced Stover to two years of

probation and to complete a 12-month anger management program. There is no

dispute that Stover did not contact Opdycke after entry of the DVPO.

       Michiel Glen Oakes lived in Kennewick with three of his four children and worked

in sales for an internet service provider. Oakes met Opdycke for the first time in July

2008 at a Starbucks in Yakima. Oakes previously owned a business that developed

"force on force training" and was a consultant in tactical training and contingency

planning. Oakes said he trained law enforcement and was an adjunct instructor for the

military "utilizing force on force technology," and "provided all sorts of close quarters

combat related survival training." Oakes said that experience "enabled me to learn a lot

about surviving violent conflicts."

       In fall 2008, Stover purchased four acres of property in Anacortes located on

Thompson Road. The property had a house, a barn with indoor and outdoor kennels,

and a fenced area for the dogs to run.




       1 North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).

                                                    4
No. 66229-5-1/5


      Opdycke told Oakes about her "harassment and stalking situation" with Stover

and asked him to assess the steps she had taken. Opdycke told Oakes Stover was

obsessive and highly intelligent and she was "very concerned that his mental state

would deteriorate." Opdycke gave Oakes a number of documents, including the DVPO,

transcripts of phone messages from Stover, and letters she had written to law

enforcement. Opdycke and Oakes began dating and by spring 2009, Oakes was

spending a significant amount of time at Opdycke's home in Winthrop.

      Oakes testified that he first met Stover at approximately 10:00 a.m. on a Tuesday

or Wednesday in May 2009. According to Oakes, Stover approached him in the parking

lot of the Kennewick Costco and said that "I was going to do something for him, ... I

was to get some wedding pictures for him from Ms. Opdycke and Iwas to meet him at

the Northgate Mall" on July 14, "and everything would be okay with me and my kids."

      Oakes testified he looked for the wedding photographs and could not find them,

but went to the Northgate Mall on July 14. Oakes testified that Stover was calm but said

Oakes "hadn't tried" and Stover "would be in touch."

       Oakes testified that in mid-August 2009, he and Opdycke went to Montana to

look for property and to visit her father. Oakes testified that on August 10 while he was

in line at the grocery store near Whitefish, Montana, he saw Stover. Oakes testified that

Stover was angry because he felt Montana was "his state and that we shouldn't think

about relocating there." According to Oakes, he agreed to meet Stover in late

September at a church parking lot in Anacortes. Oakes testified that Stover did not

show up to the September meeting but called a few weeks later and told him to bring

the wedding photographs at midnight on October 24.
No. 66229-5-1/6


      Oakes made arrangements to meet with his ex-wife Jennifer Thompson the

evening of October 24 at her house in Everett. Oakes left her house after 10:00 p.m. to

go meet Stover. Oakes said unlike previously, Stover was agitated and "angry that I

had not brought him the pictures." Oakes told Stover that the photographs "must be in

the safe because I looked every place else." Oakes said Stover was "frightening that

night." Oakes testified that Stover asked him to bring the photographs to his house on

October 28 at 7:00 a.m., and told him to park in the church parking lot and walk the

quarter-mile to Stover's house. Oakes never told Opdycke or the police about any of

the encounters with Stover.


      Oakes left Opdycke's house in Winthrop at around 2:30 a.m. on October 28.

Surveillance video from the Mount Vernon Walmart shows Oakes driving his black

Suzuki SUV2 into the Walmart parking lot at 5:16 a.m. on October 28. Oakes enters the

store wearing a black coat and jeans. The Walmart receipt shows that at 5:36 a.m.,

Oakes purchased a backpack, camouflage pants and sweatshirt, an anchor rope, ankle

weights, and shin guards.

      Stover always had scheduled dog-training appointments in Seattle on Tuesday

and Wednesday. On Wednesday, October 28, 2009, Malena Skultety arrived at work at

7:50 a.m. Stover's other employees, Amber Baker and Stephanie Poor, were also

schedule to work that day.

       Baker arrived at around 8:00 a.m. Baker drove the "company van to and from

Seattle picking up and delivering dogs." Baker did not think Stover would still be at

home. When Baker talked to Stover the night before, he told her he was leaving the

next morning around 7:30 a.m. for a 9:00 a.m. appointment in Seattle and would see

        Sport-utility vehicle.
No. 66229-5-1/7


her when he returned. Stover typically drove his BMW to Seattle. Baker said that when

she talked to Stover the night before, he was in a great mood and was excited and

proud about changes to the business.

      After Baker arrived at 8:00 a.m., she said the "dogs outside just started going

absolutely crazy." She walked to the kennels, "trying to get them to be quiet." On her

way back, Baker noticed Stover's white station wagon was parked in an unusual place.

The station wagon was backed up to Stover's BMW that was parked in the carport

instead of further down the driveway. Baker assumed Stover was still home and tried to

go in the house but the door was locked. Baker said the door was never locked. After

Baker noticed a small area with blood on the ground behind where the station wagon

was normally parked, she assumed Stover's dog Dingo "had opened her incision

because she had had a surgery like a week or two before" and Stover was inside taking

care of the dog. Baker took the van and left to go to Seattle.

       Stephanie Poor arrived at work after Baker left. At around 8:20 or 8:30 a.m.,

Poor was walking several of the dogs when she saw a man "who Ithought I believed

was Mark because it was wearing - it was Mark's hat [and coat] - coming and going

from the house, carrying big things, putting it in the back of the [station wagon]." Poor

said she thought it was strange that the man "almost peeled out" and "shot down the

driveway" in the station wagon without stopping to talk to her or waving. Poor said

Stover was a stickler for going slow and it was very odd he did not wave or stop. Poor

said that after the station wagon left, she went to use the bathroom in the house.

              Before I got to the door, I could smell bleach, which was very odd
       because we're on septic out there and you do not use bleach, any type of
       bleach cleaner on a septic. And Mark didn't use bleach cleaner on septic
       either. It was overpowering. I could smell it before I even got to the door.
No. 66229-5-1/8




        After Poor entered the house, she "saw three wet spots on the entry mat in the

hallway which were -- obviously had been cleaned and were blood - they had a red tint

to them." She said the bathroom was "completely immaculate and the smell of bleach

was overwhelming." Poor said she "looked around the kitchen to see if there was

anything amiss because it was an odd morning. I surveyed the house. It didn't look like

anything was out of place."

        Skultety also said that as soon as she walked into the house on October 28,

"there was a very strong odor of bleach, and down the hall were wet spots that looked

like they were cleaned."

        Surveillance video at the Mount Vernon Lowe's store shows Oakes driving

Stover's white station wagon into the parking lot at 9:43 a.m. on October 28. Oakes

enters Lowe's wearing a black fleece coat and camouflage sweatpants. A Lowe's

receipt shows that at 9:50 a.m., Oakes got a pair of bolt cutters. Oakes exits the store

at 9:52 a.m. and leaves the Lowe's parking lot in the white station wagon.

        Sometime before noon, Sharon Larsen and her daughter Tammy Gilden stopped

at the Summit Park Grange. The grange is located about a half-mile from Stover's

house. A chain and a lock cordons off the area in back of the grange. Larsen and

Gilden noticed two cars parked a couple of feet apart, back-to-back, in the cordoned off

area behind the grange building—a white station wagon and a black SUV. The back

ends of both vehicles were open. Larsen testified that a man with dark hair "had his

arms around this big huge roll of plastic," and he was going back and forth between the

two vehicles. Gilden said it was "a big roll of plastic, a big 60 foot long wide roll of

plastic, . . . like a rug."


                                               8
No. 66229-5-1/9


       Gilden called 911 to report a trespass. When the SUV left a few minutes later,

Larsen wrote down the license plate number. Skagit County Sheriff Deputy Patrick

Duhaime responded. The black SUV was gone but the white station wagon was still

parked in the area behind the grange. Deputy Duhaime ran the license plate numbers

for the vehicles. Stover was the registered owner of the white station wagon. Oakes

was the registered owner of the black Suzuki SUV. Deputy Duhaime examined the

cable and the chain wrapped around the post of the cordoned off area. Deputy

Duhaime found the "last length connecting the cable to the chain had been cut and

separated." The keys to the white station wagon were on the seat, a blanket was

stretched out in the back of the car, and the car smelled like dogs had been in it.

      At approximately 12:30 p.m., Deputy Duhaime saw the black Suzuki SUV and

pulled the driver over. Oakes "denied being behind the [grange]. He said that he'd

stopped in the parking lot to make a phone call. He was looking for the casino." Deputy

Duhaime returned to his patrol car to run a driver's license check. Deputy Duhaime

then told Oakes that "I thought he was actually camping behind the grange. I thought it

was him. He'd been seen back there .... I gave some time to move his [white station

wagon] out of there." Deputy Duhaime said Oakes was wearing sunglasses and a slick

black nylon or fleece pullover with a zipper at the neck that had light-colored dog hair on

the sleeve. Deputy Duhaime said the windows were tinted but he could see there were

"blankets or a sleeping bag in the back" of the SUV. Oakes told Deputy Duhaime that

"he was going back to the casino for a few minutes, and then he was headed to

Everett." Deputy Duhaime said that throughout the encounter, Oakes "was nervous."
No. 66229-5-1/10



      The surveillance video shows Oakes returning to the Mount Vernon Lowe's at

4:51 p.m. Oakes is driving his black Suzuki. He is wearing black gloves and blue

jeans. A Lowe's receipt shows that Oakes returned the bolt cutters at 4:54 p.m.

       Surveillance videotape from the Swinomish Northern Lights Casino from October

28 shows a black Suzuki SUV entering at 12:04 p.m. and driving down a dead end road

that leads to the Swinomish Channel. The casino surveillance video shows a white

station wagon driving into the casino parking lot at 6:21 p.m.

      The next day, Stover's employees found Stover's dog Dingo outside in the

carport, "bloody" and "rasping," and she could "hardly breathe" or stand. Stover usually

took Dingo with him when he went to Seattle, and Dingo was never outside alone. One

of Stover's employees took Dingo to the veterinarian.

      After repeatedly trying to contact Stover and talking to Stover's employees on

October 29, Stover's fiancee Theresa Vaux-Michel contacted the Skagit County police

to report Stover and his white station wagon were missing. Deputy Duhaime

recognized the white station wagon from the complaint the day before and drove back

to the grange. The white station wagon was gone, and the "cable was dropped on the

ground .... The day before when I was there, the cable was hanging on the lock."

       At approximately 3:30 p.m., police officers located Stover's white station wagon

parked in the parking lot of the Swinomish Northern Lights Casino. The casino is

located about three miles from Stover's house. There was blood on the back of the car.

Officers impounded the station wagon.

       Skagit County Detective Ben Hagglund interviewed Stover's employees and

learned that Stover's ex-wife Opdycke was dating a man named Michiel. Skagit County


                                            10
No. 66229-5-1/11



Detective Tobin Meyer contacted Okanagan County Sheriff Office Chief David

Rodriguez and Sergeant Eugene Davis. Detective Meyer asked Chief Rodriguez and

Sergeant Davis to drive to Opdycke's house to try and locate Oakes' black Suzuki SUV

while Detective Meyer obtained a warrant to search the car.

      Chief Rodriguez and Sergeant Davis arrived at Opdycke's house in Winthrop at

7:40 p.m. Chief Rodriguez saw the SUV in the driveway. Opdycke invited the officers

inside. Chief Rodriguez told Opdycke and Oakes Stover was missing and Skagit

County police were looking for Oakes' SUV. Opdycke said she and Oakes were

planning to leave to go to Portland, Oregon. Chief Rodriguez asked Oakes and

Opdycke to wait until he obtained the search warrant to search the SUV. Sergeant

Davis went outside to get cell phone reception to call Detective Meyer.

       Meanwhile, Oakes told Chief Rodriguez that he had to go outside to roll up his

car's windows because it was raining. Chief Rodriguez said it was not raining and the

windows in the SUV were up. Oakes then became "agitated" and began looking around

the house, saying he needed to find his pills.

      While Chief Rodriguez was talking to Opdycke, Oakes went outside. Sergeant

Davis watched from the deck while Oakes removed a white plastic bag from the rear of

the SUV. Sergeant Davis ran down the outside stairs and asked Oakes what he was

doing. Oakes had the plastic bag in his right hand. As Sergeant Davis approached

Oakes, Oakes walked to the passenger side of the SUV and "th[r]ew" the plastic bag

"down the embankment." Chief Rodriguez detained Oakes. Sergeant Davis retrieved

the plastic bag and placed it in the patrol vehicle. Sergeant Davis testified the bag

smelled like bleach.




                                            11
No. 66229-5-1/12



       Detective Meyer and Detective Hagglund drove to Okanogan County. When

they arrived at approximately 11:00 p.m., Sergeant Davis gave Detective Meyer the

white plastic bag. Detective Meyer said the bag "had some holes in it, two holes. And I

observed immediately that there was a firearm in the bag. You could see the sides that

were poking through the bag." Officers arrested Oakes and drove him to the Skagit

County Jail.

       Police officers searched Stover's house that evening and the next day. There

were bloodstains on the front porch, on the walls, on the carpet runners in the hallway,

and in the bedroom. The odor of cleaning supplies was overwhelming. The police

found Clorox Bleach and a spray bottle that appeared to have been used to clean up.

Lead Detective Dan Luvera said he did not "find anything to indicate there was a

struggle." During a search of Stover's BMW, police found a "customer phone list," a

brass container with Stover's credit cards and driver's license, and Stover's cell phones

on the front seat. Phone records showed the last call Stover made was the night before

on October 27 at approximately 7:30 p.m.

       On Friday, October 30, the district court found probable cause to detain Oakes.

At the 7:00 a.m. preliminary hearing, the court advised Oakes that he was under

investigation for the murder of Stover and that he had the right to an attorney at public

expense. Oakes told the court he planned to retain private counsel. Later that day, the

State filed a criminal complaint in district court charging Oakes with second degree

intentional murder. The magistrate set bail of $5 million.

       The following Monday, November 2, the district court judge advised Oakes that

the State had filed a felony complaint for murder and that bail had been set at $5 million.


                                            12
No. 66229-5-1/13


The court stated that ifcharges were not filed in superior court within 30 days, the

charges would be dismissed. On November 4, a private attorney filed a notice of

appearance and a motion to release Oakes on personal recognizance or reduce bail.

       On November 13, 2009, the State filed an information in superior court charging

Oakes with premeditated murder in the first degree of Stover. On November 25, the

superior court arraigned Oakes on the charge of murder in the first degree. Oakes

entered a plea of not guilty. Following a bail hearing, the court reduced the bail amount

from $5 million to $2.5 million. Oakes posted bail and was released pending trial.

       During the investigation, the police executed a number of search warrants,

including a warrant to search Opdycke's home, the Suzuki SUV, and the white plastic

bag. Divers and a cadaver dog searched the Swinomish Channel near the Northern

Lights Casino for Stover's body several times without success.

       On May 27, 2010, Oakes filed a "Notice of Intent to Rely on Defense of Self,

Others or Property." Oakes filed a number of pretrial motions, including a motion to

suppress the white plastic bag containing a .22 caliber Browning pistol and the evidence

obtained from his computer that was seized from Opdycke's home, including text

messages downloaded from Oakes' cell phone. Oakes argued that the search warrant

affidavit did not establish a nexus between his computer and the crime. Following a

CrR 3.6 hearing, the court granted the motion to suppress the evidence obtained from

Oakes' computer. The court denied the motion to suppress the contents of the white

plastic bag. The court ruled Oakes voluntarily abandoned the bag and, in the

alternative, exigent circumstances justified the seizure. The court entered detailed

findings of fact and conclusions of law.



                                            13
No. 66229-5-1/14


      The four-week jury trial began on September 27, 2010. More than 50 witnesses

testified and the court admitted into evidence more than 700 exhibits. The State called

a number of witnesses, including Stover's fiancee Vaux-Michel, Skagit County police

officers, Okanagan County Chief Rodriquez and Sergeant Davis, Stover's employees,

the two women who saw Oakes at the Summit Park Grange, Oakes' ex-wife Jennifer

Thompson, the veterinarian who treated Dingo, and Washington State Patrol Crime

Laboratory (WSPCL) forensic scientists. The defense reserved giving an opening

statement until the conclusion of the State's case in chief.

       Stover's fiancee Theresa Vaux-Michel testified that she and Oakes met through a

mutual friend and started dating in October 2008. Vaux-Michel described Stover as

five-feet eight-inches tall and 175 pounds. Vaux-Michel said Stover was "a man of

routine" and insisted on being on time. Vaux-Michel described Dingo as Stover's highly

trained and beloved protection dog. She said that when Dingo was not with Stover, the

dog was inside the house and was never outside when Stover was not home.

       Vaux-Michel typically spoke to Stover three to five times a day. The last time she

had any contact with Stover was when he called her on October 27, 2009 at

approximately 7:15 p.m. Vaux-Michel said they talked for "a little over an hour." Vaux-

Michel was very concerned the next day when she did not hear from Stover. "It was

extremely unusual. Ididn't hear from him all day. . . . [H]is first phone call was usually

by 8:00 in the morning." Vaux-Michel said that when she had not heard from Stover the

next morning, she "knew something was wrong." Vaux-Michel called and talked to one

of his employees. When she learned that they had not seen him for 24 hours, that

Dingo was loose, and that "there was blood outside," she called the police.


                                             14
No. 66229-5-1/15



       Vaux-Michel testified that the previous weekend, Stover was upset and told her

"things weren't right on his property."

              He knew something was amiss, and he came down and picked me
              up for dinner. We had dinner in the Redmond area. . .. When --
              there was a great deal at the time that I knew that [M]ark was
              fearful for his life. He did not want me to be afraid, as well, and so I
              could tell when he was anxious. I could tell when he was fearful,
              but he did not want me to bear that.


       Q.     What does that mean?
       A.     Mark was worried. He said that someone was trying to kill him, and
              he knew he was being followed. He did not wish to leave a paper
              trail, so he used only cash. He would call me from pay phones,
              used a cell phone occasionally.

Vaux-Michel testified Stover would never park at to the casino because he "had

complete distain for gambling."

       Detective Don McDermott testified that when he arrived at Stover's home on

October 29, he saw blood stains on the porch, on the carpet running down the hallway,

on the floor underneath the carpet, and in the bedroom. Detective Kay Walker testified

there were blood stains on the wall in Stover's hallway, on a garbage can from the

bathroom, and on the hose of a vacuum cleaner.

       Lead Detective Dan Luvera testified that the officers found three .22 caliber shell

casings outside Stover's home in the carport area. The shell casing brand was

stamped with a "C". On February 27, 2010, Stover's sister and niece found other shell

casings outside the house. Detective Luvera located a shell casing wedged in between

the boards on an outside deck and two other casings nearby. Detective Luvera said the

shell casings were the same "CCI brand."

       Detective Luvera testified that he did not find any guns or ammunition in Stover's

house. On cross-examination, Detective Luvera testified Stover had registered 20 to 30


                                             15
No. 66229-5-1/16



guns with the Washington State Department of Licensing and a friend of Stover's was

storing a number of guns for him. But Detective Luvera testified that he was not able to

locate 5 of the .22 caliber guns registered to Stover.

       Detective Meyer executed a search warrant on Opdycke's house and seized

surveillance footage from her security system. The footage shows Oakes leaving the

house on October 28 at 2:38 a.m. and not returning until 11:31 p.m. Detective Meyer

seized a black nylon bag "next to a desk Linda Opdycke identified as Mike's area." The

bag contained a number of items, including his passport, his checkbook, and "a 6.8

[special purpose cartridge] am[m]o casing." Detective Meyer testified he also found a

September 30, 2009 invoice billing Oakes for a "Trial Light, four inch, threaded, end

barrel, mate [sic] black, non-fluted, high-front sight" from "Tactical Solutions."

       Okanogan County Sergeant Davis testified that when he asked Oakes why he

was in the Skagit County area "near Mr. Stover's residence" on October 28, Oakes

looked at Opdycke and said, "Don't worry, honey. I can explain. Then he went on to

say that he went there to visit his ex-wife and her two sons." Oakes told Sergeant Davis

he was not stopped anywhere near the driveway of Stover's house.

       [Oakes] may have mentioned --1 asked him that he was seen or he was
       stopped near the driveway, and stated that he did not get stopped near
       Stover's driveway. That he was seen in a grange parking lot where two
       older ladies in a red . . . truck kept looking at him. He basically stated he
       pulled over to use his cell phone.

       Oakes' ex-wife Jennifer Thompson testified. The couple married in 2007.

Thompson has two young sons from a previous marriage. Thompson filed a petition for

dissolution of the marriage in October 2008. The divorce was final in January 2009.




                                              16
No. 66229-5-1/17



      Thompson said in mid-October 2009, she contacted Oakes to ask whether he

was "absolutely certain . . . that we're done," and Oakes responded, "I'm not certain."

Four or five days later, Oakes contacted Thompson to tell her he would be in the area

on October 24 and suggested they get together. Thompson said Oakes arrived at her

house in Everett at around 7:00 p.m. and stayed for a couple of hours. Thompson knew

Oakes trained SWAT3 teams and law enforcement agencies. When he left, Oakes told

Thompson that "he had some side work, a job that he was off to do, and that it was

dangerous." Oakes e-mailed her the next day to tell her "he made it home, and all was

well." Oakes then sent another e-mail to Thompson telling her, "I may have reason to

be back in the area this week."


       Oakes called Thompson around 12:30 p.m. on October 28. She agreed to meet

him at a Starbucks in Everett around 1:15 p.m. Thompson said Oakes looked

disheveled when he arrived at Starbucks and was typically very meticulous about his

appearance. After talking for a bit, Oakes asked Thompson whether there was "a

beach or ocean around here." The two drove in separate cars to the beach in Mukilteo.

Oakes told Thompson that "his car was too full for me to ride in it." Thompson noticed

Oakes' SUV was "caked with mud almost up to the windows" and that too was unusual

because Oakes was "very . . . neat and [tidy]." Thompson said that Oakes was wearing

a black fleece jacket. While they were at the beach, Thompson noticed Oakes' jacket

was covered in animal hair, he had a "rusty-reddish stain on his right knee" of his jeans

that "looked like blood," and he was carrying a gun.

       After walking along the beach for 20 to 30 minutes, they stopped and sat down at

one of the picnic tables. Oakes left to use the restroom. Thompson said that when he

       3 Special weapons and tactics.

                                            17
No. 66229-5-1/18


left, he was still "friendly and polite." But when Oakes returned, "he was noticeably

stressed and worried, and he was in the bathroom for a long time." Thompson said:

      [Oakes'] whole demeanor had changed, and he was noticeably stressed.
      I think I asked what was wrong. And he said, I think I'm in trouble. And I
      said, like real trouble or like paranoid trouble? And he said, like felony, 10
      to 15 years trouble. And I didn't know if he was being melodramatic or if it
      was something real.

      Thompson testified Oakes was very "stressed out" and told her that "two old

bitties" had seen him and "in 24 to 48 hours when the shit hit the fan his name was now

associated to that area."

       He indicated that he was doing a job, and that the people that were
       helping him -- what was the order? He said he was doing a job and
       something went wrong. He made a mistake. Something that was not
       planned happened, and he made reference to two old bitties that had seen
       him, and the people that were helping him are not going to, and that he's
       all on his own. I don't remember the exact wording, but it was in that vein.
       . . . When he continued on, it made sense. He said that he was pulled
       over by a sheriff, I think. And this was bad because in 24 to 48 hours
       when the shit hit the fan his name was now associated to that area, and
       that's why it was bad. ... At that point he was very, very stressed out, like
       rubbing his hair and just vigilantly looking all around, and I was quiet.

       Thompson said when Oakes saw a police officer in the beach parking lot, he got

"really freaked out" and said it was a "guilty conscious kind of thing."

       And then there was a policeman doing a patrol. And he was just in the
       parking lot in front of the lighthouse. And he got really, really, really, really
       freaked out, and I said, they don't know - they don't know -- you know,
       we're just sitting in a parking lot. They're not concerned by you. He said,
       yeah, you're right. I should know. He said guilty conscious kind of thing,
       and I know that I have done something so I'm -- you're right. After that he
       had a really hard time sitting still, just that presence of that officer there.

       After the police officer left, Oakes told Thompson that "[i]t was real trouble" and

he needed to get out of the area, but he had to be somewhere at 6:00.

              He indicated it was real. It was real trouble. And he had made at
              some point a reference to he needed to get over the mountains

                                              18
No. 66229-5-1/19


              because he lived in Kennewick. Here he is on the west side of the
              mountains. He needed to get out of the area. And I said, well,
              what are you doing here? Why are you here? He said I need to be
              in the area. I have a couple of hours to kill. My memory is about
              6:00 p.m. he needed to be somewhere. So he just had some time.
              He asked if there was a hardware store around, like a Lowe's or a
              Home Depot. I had just moved to the area, so even though I knew
              there was one, I didn't' know where it was. He was like, it's okay.
              I'll find it.
                     And he -- in talking about getting over the mountains, I kind
              of asked why don't you just go. He needed to be in the area. And
              then he --1 said, well, once you get home, how long do you need to
              be paranoid? How real is this? And he said, if I get pulled over,
              there is a fifty-fifty shot of me getting questioned. If I get
              questioned, there will be certainly a trial. And if there is a trial, it's
              not going to be good.
       Q.     Did he indicate if he had any choices or alternatives in terms of
              getting away?
      A.      Yeah. He said I have two paths. I asked him the timeline. I said,
              well, how long do you have to be worried? And he made a
              reference, I don't remember the exact time period he gave me, but
              he said, basically, for this amount of time I've really got to watch
              myself. For this amount of time - if this amount of time goes by,
              then I'm probably clear.
                     And that was the path of if he just went straight home. He
              said I have two paths to cho[o]se from. One is quick, but I have to
              watch my back for a while. The other path, they most certainly
              won't - you know, I'm in the clear - and this is paraphrasing. I
              don't remember the exactly, I'm in the clear, but it's a very - I
              remember this being so weird -- physically demanding, labor, hard,
              very hard, hard path, but then I'll be clear.

       Oakes also told Thompson he needed "to get out of the area and sterilize what

he had in the car. Because if they found that, he would go to life -- he'd go to prison for

life. I didn't know what it was that he was referring to."

       Thompson said she left between 3:30 and 4:00 p.m. to go get her children "and

he stayed there." Thompson said Oakes called her later but she did not answer.

Thompson testified that she received a "very strange" e-mail from Oakes the next day




                                              19
No. 66229-5-1/20


on October 29 at around 6:00 p.m.

      I got an email from him that really seemed strange because it was very, It
      was nice to see you. It was great listening to the Polka guy get rolling.
      [H]ave a good evening. And it seemed really weird considering (a) the
      conversation we had, and (b) the reason we'd even met in the first
      place .... It was odd to me because it was - it had nothing to do with like
      -- these two people that had this conversation. There was a certain
      response you would expect, reference to or --1 don't know. It seemed like
      he was very vague and strange. He was like, Nice to see you. See you
      later. Gottogo.w

      Detective Meyer testified that during the search of the SUV, officers found the

Walmart receipt for the purchase of a camouflage sweatshirt and sweatpants, ankle

weights, an anchor line, a backpack, and shin guards in the center console; the

backpack; and a suitcase on the back seat. Detective Meyer testified that officers did

not find the anchor line, camouflage sweatpants and sweatshirt, or ankle weights Oakes

purchased at Walmart. In the rear storage area of the vehicle, Detective Meyer found a

cleaning manual for a Sparrow sound-suppressing silencer.

       Detective Kay Walker testified that the suitcase contained a bulletproof vest,

.9mm magazines, and a pair of "freshly laundered" jeans that still had "a faint staining"

on the knee. Detective Walker testified there was dog hair on the shin guards in the

backpack.

       Detective Ben Hagglund testified that the white plastic bag Oakes threw from his

SUV contained a .22 caliber handgun manufactured by Browning Arms, a Ziploc bag

containing a square of carpet cut from a larger piece of carpet, a receipt from Lowe's,

some clothing tags, a bloody napkin, and a "balaclava" mask.

       4 The e-mail states:
       I appreciate you meeting me and hanging out yesterday. Itwas great to hear more tidbits
       about the boys and I really hope that [M.T.] was stoked about his Cub Scout thing. I
       need to get rolling along here pretty quick but I thought I would tell you that I enjoyed our
       visit, particularly the polka playing art people. . . . Talk to you soon.

                                                      20
No. 66229-5-1/21


       The manager at Ace Hardware in Winthrop, Bart Northcott, testified that Oakes

purchased a .22 caliber Browning pistol on October 1, 2009. Ace Hardware employee

Andrew Hover testified that Oakes told him, "I really like them [.22 pistols], and I have a

barrel that I can interchange on that that has a threaded end on it that you can put a

suppressor on."

       Veterinarian Lee Anderson testified that x-rays showed three bullets "in [Dingo's]

nasal passage ... on the left orbit, ... left eye, and then up under the cervical region

above the larynx and also below the larynx just under the skin."

       The supervising forensic scientist for the WSPCL firearm and toolmark section,

Richard Wyant, testified. Wyant said that the bullet casings found outside Stover's

home were fired from the .22 caliber Browning. Wyant testified the bullet fragments

recovered from Dingo had the same "class characteristics" as a bullet fired from Oakes'

.22 caliber Browning. Wyant said that Oakes' Browning handgun had an

interchangeable barrel. Wyant testified that Tactical Solutions, the company that sent

Oakes an invoice on September 30, 2009, manufactures barrels with a threaded end

that permits the user to "screw on either a flash hider or a sound suppressor."

       Wyant testified that the bullet he recovered from Oakes' bulletproof vest was a

.22 caliber bullet but he could not determine whether the bullet came from the Browning.

Wyant testified that his findings were "inconclusive." Wyant said the bullet hole was

"pretty much right in the middle of the vest" and the vest tested positive for gun powder.

Wyant testified it looked like a "relatively close shot" and it struck him as "unusual" that

the bullet "was right in the middle of the vest." Wyant said the .22 caliber bullet he

recovered in the lining "never made it into the vest." Wyant also testified that a silencer


                                             21
No. 66229-5-1/22


can affect the markings on a bullet. At the conclusion of Wyant's testimony, the defense

stipulated "that the casings that were found in this case came from the Browning" and

"the three bullet slugs found, which I believe came from the dog, . . . also were fired

from the Browning."5

       WSPCL forensic scientist Karen Green found blood on the back bumper of

Stover's wagon, on the driver's seat, and on the carpet in the cargo area. Green

testified there were several bloodstains on the SUV, including on the kick plate, the

back hatch of the vehicle, and in the cargo area at a spot where a five-by-seven-inch

square of carpet had been cut out.

       WSPCL forensic scientist and DNA6 expert Kristina Hoffman testified that the

DNA profile obtained from the interior cargo door of Oakes' SUV matched Stover's DNA

profile. Hoffman testified that the DNA profile obtained from the blood on the carpet in

Oakes' SUV and from the blood on the carpet in Stover's bedroom also matched

Stover's DNA profile.

       The State also introduced into evidence the phone records from Verizon and

AT&T for Oakes and Thompson on October 24 and October 28. The records for

October 24 show a number of calls from Oakes to Thompson between 7:30 and 8:00

p.m. On October 28, Oakes sent Thompson a number of text messages beginning at

12:36 p.m. and called her at 1:23 p.m.




       5 The court instructed the jury as follows:
         Ladies and Gentlemen, when the attorneys stipulate to something that means they
         agree to a fact. So they are stipulating to the fact that the three casings that have been
         admitted into evidence at this point, that those three casings came from the Browning,
         .22, Benchmark .22 pistol. So they're stipulating that those casings came from that
         weapon. So that's not a . .. disputed fact at this point. It's agreed upon by both sides.
       6 Deoxyribonucleic acid.

                                                    22
No. 66229-5-1/23


      At the conclusion of the State's case in chief, the defense gave a lengthy opening

statement describing the relationship between Opdycke and Stover and the harassment

of Opdycke between December 2006 and 2007. The defense conceded there was no

contact between Stover and Opdycke after he was convicted of stalking. The defense

described the contacts between Stover and Oakes and asserted that on Wednesday,

October 28, 2009, Oakes killed Stover in self-defense.

      And when Michiel Oakes testifies he will tell you how it is that he acted
      purely in self defense. He will explain to you how it is that his training in
      force on force combat saved his life that morning, and he will demonstrate
      to you how it is that Mark Stover died that morning and that Michiel Oakes
      was the only one to be able to walk away.

      The defense attorney told the jury that after Oakes killed Stover, "the things

[Oakes] did that day . . . make no sense."

      And, frankly, Michiel believes at that time there's no police officer who's
      going to believe what really happened.

             So you're going to hear Michiel testifying about the things that he
      did that day which make absolutely no sense, the things that he did that
      day which make no sense when compared with the obvious option of
      leaving out the back door and heading out into the woods and
      disappearing. He decides he's got to play for time. It's just a matter of
      time, but he's got to play for what time he can get in order to see those
       people [who mean the most to him] again.

       Oakes testified. Oakes said that he was an expert in firearms, "shot

competitively," and had written "over 230 .. . articles for gun magazines." Oakes

testified that he knew about interchangeable barrels and suppressors.

       Oakes testified at length about Opdycke's concerns about Stover and the

documentation she provided to him, including surveillance showing Stover at her house

in Winthrop, the incident with John Bonica, the DVPO, the stalking conviction, and a risk

assessment prepared by John Hansen. In a September 15, 2009 statement from

                                             23
No. 66229-5-1/24


Hansen and the Hansen Investigation Agency, Hansen states that "Opdycke's personal

safety continues to be at high risk." The court instructed the jury that it could consider

the evidence of Stover's behavior toward Linda Opdycke "only for the purpose of

determining whether Mr. Oakes was aware of that alleged behavior and whether that

awareness lead Mr. Oakes to a reasonable belief that he was in imminent danger of

great bodily harm of Mr. Stover at the time of Mr. Stover's homicide."

       Oakes testified that shortly after he met Opdycke, she showed him all the

documentation she had "regarding her stalking situation" with Stover. Oakes said

Opdycke told him Stover was "always armed with at least one firearm." Oakes testified

Stover had no contact with Opdycke after the stalking conviction and he never told her

about any contact that he had with Stover "up to and including October 28."

       Oakes testified that in the early morning of October 28, he stopped at the

Walmart in Mount Vernon in "preparation for my meeting with Mr. Stover." Oakes

testified he had "looked at the Google Earth pictures of Mr. Stover's house, and it's

surrounded by woods." Oakes said that he bought a camouflage sweatshirt and

sweatpants because he was "very concerned about possibly needing to make some

sort of on foot escape through the woods from [Stover] and his dogs." Oakes said he

bought the anchor rope in the event he had to climb up the ladder of a nearby water

tower he spotted on Google Earth. Oakes testified he bought the ankle weights to

weigh down the rope. Oakes said he went to the water towerfirst and discovered there

was a fence in the way. Oakes left the rope and ankle weights in the bushes.

       Oakes testified that he parked in the church parking lot and walked to Stover's

house. Oakes wore a Kevlar vest and a black shirt and black jacket over the vest.



                                             24
No. 66229-5-1/25


Oakes carried the backpack and had a .9mm handgun "at the small of [his] back" and a

.22 caliber Browning pistol on his right hip. Oakes testified that he went to Stover's

house on October 28 hoping Stover "would say that he didn't care about the pictures

anymore and I would just leave."

       Oakes said he arrived at Stover's home at 7:00 a.m. Oakes testified that Stover,

accompanied by his dog Dingo, led him down the hallway and told him to stand in the

bathroom. Oakes said that after he told Stover he did not have the wedding

photographs, Stover walked out to the carport with his dog, started the van, and then

returned to the house.

       Oakes testified that Stover came back inside without Dingo and asked about the

photographs. According to Oakes, Stover was "very angry and very loud" and said,

"You don't have the pictures." Oakes said that he told Stover, "I got in the safe and they

weren't there," and Stover responded, "[S]he would have never gotten rid of them," then

"abruptly broke off and walked back out and back toward the main part of the house."

       Oakes testified Stover then came around the corner with what he "believe[d]"

was a revolver in his hand. Oakes said he was in the bathroom and Stover was "right at

the doorway," about three feet away. Oakes testified, "I can't remember if he - I lunged

and he shot. We tangled and I got shot." Oakes testified Stover's gun fired two times.

The first time, Stover shot him in the chest, hitting his bulletproof vest. Oakes testified,

"I started out about three feet away. I don't know how much distance, if I closed any or

if he shot before I started to move, or --1 do not -- it's a blur." Oakes testified, "I can't

remember if he - I lunged and he shot," but later admitted that he "lunged at [Stover]."




                                               25
No. 66229-5-1/26


Oakes said that as he lunged at Stover, he "pulled the trigger," shooting Stover in "the

head or neck," but he did not "actually see the wound."

      Q.     Just explain what you did.
      A.     You knock the gun -- try to knock the gun out of alignment. You -
      Q.     How do you do that?
      A.     With the opposite hand or the same hand, I guess, you knock the
             gun aside with -- with your own hand at the same time you're
             securing the -- the weapon and the wrist. And then - and then
             almost like a wrist lock maneuver you lever their wrist and hand
             upward so that you can defer the muzzle from yourself.
      Q.     So you take your - in this case, your right hand, whack his arm?
      A.     My left hand started it.
      Q.     Okay. Tell me which hand. I'm Mr. Stover. I'm holding a gun.
      A.     Um-hum. [S]o my left hand first hits the muzzle of his weapon. My
             right hand comes in, flex the wrist up.
      Q.     Which way do you take my wrist?
      A.     (Indicating).
       Q.    So you just turned it on him and pulled the trigger?
      A.     More or less, yes.
      Q.     Were his fingers still on the trigger?

      A.     You know, I don't know.
       Q.     ... Were you still in the bathroom when you pulled the trigger?
      A.      I don't think so.


       Oakes said Stover landed face-up in the hallway. Oakes testified, "I took ... my

glove off my hand and touched his throat and he, he, he, he didn't have any pulse."

Oakes paced around then he moved the body to the bedroom to "have time to think."

Oakes said he did not clean up.

       He wasn't even bleeding that I could see at that point. There wasn't
       anything to clean up that I could see. I put his gun on his chest and paced
       around for a little while. And then I heard the engine running for the car
       and I thought for some reason I needed to shut it off or something. And I
       went out the door.

       Oakes then dragged the body to the trunk of Stover's white station wagon and

put Stover's gun in Stover's vest pocket. Oakes testified that he decided to move

Stover "so no one calls the cops right away." Oakes testified that while he was outside,

                                            26
No. 66229-5-1/27


Stover's dog Dingo "came at me and I shot a couple times until it stopped coming at

me." Oakes testified that the silencer might have been on the gun. Oakes said the van

was gone when he came out of the house. Oakes put Stover's hat and coat on and

drove away in the white station wagon.

      Oakes testified that he "drove around" in Stover's white station wagon and was

"thinking about, how the heck can I get to my kids?" Oakes said he drove to the grange

and decided to park the station wagon there because it was within "walking distance

back to my car." After he saw the chain across the back area, Oakes drove to Lowe's in

the white station wagon to pick up some bolt cutters. Oakes said he then parked his

Suzuki SUV and the white station wagon at the back of the grange. Oakes testified that

he decided to move Stover's body from the white station wagon to his own car and

leave the white station wagon parked at the grange. As he left the grange, he saw two

women looking at him and writing down his license plate number.

      Oakes said that he went back to the water tower and retrieved the anchor rope

and ankle weights. After Deputy Duhaime stopped him, Oakes drove to Everett to meet

Thompson and then drove to Mukilteo. Oakes said Stover was in the back of his SUV.

Oakes denied telling Thompson he needed to be somewhere at 6:00 p.m. But at 6:20

p.m., Oakes drove Stover's station wagon to the Northern Lights Casino and left it in the

parking lot. Oakes said he then drove his SUV to a dock near the casino and "dropped"

Stover's body into the water with the gun in his pocket. Oakes testified he also threw

the plastic wrap, the rope, the camouflage clothing, and the ankle weights into the

water. Oakes testified that on the way back to Winthrop, he threw a number of other

items away, including the black fleece jacket he wore. Oakes washed the bloodstained


                                           27
No. 66229-5-1/28


jeans when he got back to Winthrop.

      Oakes testified that when officers arrived at Opdycke's home, he threw the

plastic bag over the rock embankment because he "needed one more day. I, I was

trying not to get arrested just yet." On cross-examination, Oakes testified that he

thought the bag he threw over the embankment contained only the bloody bleach-

soaked carpet square and not the gun. Oakes testified he was not worried about

officers finding the gun in his car because "I owned that gun legally. ... [A] piece of

bloody carpet would get me arrested right now. A gun that I own legally that they would

eventually come and bother me about. .. --1 could get to my kids before they came and

talked to me about that."

       On cross-examination, Oakes also testified that he scouted out the water tower

on the internet and left the rope and ankle weights there in case there was a "problem."

Oakes said he carried the camouflage clothing in the backpack in case he needed to

"make my escape through the woods to -- to the water tower, camouflage is quite useful
for that." Oakes said he was wearing gloves in the house because he was cold. Oakes

said he did not remember the sequence of events that day, but it "wouldn't surprise him"

that he drove his Suzuki to the casino parking lot before Deputy Duhaime pulled him

over. Oakes pointed out the location on the "dilapidated dock" where he threw Stover

into the water. Oakes said he walked approximately 20 feet down the dock. Oakes

said he was able to carry Stover down the dock.

       Oakes admitted he used an interchangeable barrel for his Browning .22 and the

Sparrow silencer. Oakes testified that there was no reason for Stover to know he was

an expert in firearms or "about any of my training."


                                             28
No. 66229-5-1/29



       Oakes testified that there was no bleach smell in Stover's house, that he did not

"use any bleach," and that he did not "attempt to clean up anything." Oakes said that

when he got to Winthrop, he cut a piece of carpet out of the Suzuki because it smelled

like blood. Oakes said he put it in the plastic bag to throw it away later.

       Opdycke testified that Stover was a "very avid shooter" who owned well over 30

firearms, often carried 2 or 3 handguns, and always had a handgun on his nightstand.

Opdycke testified about the instances when Stover harassed and stalked her before

March 2008. The court admitted into evidence a number of documents. A December 6,

2007 letter Opdycke wrote to the Okanagan County Sheriff states that Stover "has been

going to my home against multiple requests to stay away from me," and "[a]s a matter of

public safety please be advised that Mark Stover is usually armed with a concealed

handgun." A June 23, 2008 letter from Opdycke to the Okanagan County District Court

states that she is "very concerned that [Stover] is still in possession of firearms although

the DVPO states he is not to be in custody of such." In a "Victim Impact Statement"

Opdycke submitted in support of extending the DVPO, Opdycke states that Stover "will

always be a threat to me" and she believes he "is mentally unstable." Opdycke states

that she is "concerned that although the law and directives of the DVPO requires Mr.

Stover to forfeit his firearms, of which he has many, no authorities have required him to

do so to date." The court also admitted Hansen's statement.

       Oakes' two daughters testified that at the end of the school year in 2009, Oakes

seemed more cautious and jumpy, and in the fall, took his two youngest children out of

school.

       In rebuttal, the State called a number of Stover's clients who had regular training



                                             29
No. 66229-5-1/30


appointments with him in Seattle between 9:30 and 10:30 a.m. on Tuesdays and

Wednesdays in 2009. Detective Meyer testified that the dilapidated dock near the

casino was behind a fence barrier and was not "usable" or safe because of rot and fire

damage. Detective Meyer testified that between 6:00 and 8:00 p.m. on October 28,

2009, there was an outgoing tide that by 8:00 p.m. was only four feet deep. Detective

Meyer said that during the search of the channel, Skagit County police used a

submersible sonar scanner that produces a three-dimensional-type image and "[i]f there

were a body," they would have "most likely" seen it. The coroner testified rigor mortis

would have set in between two to four hours.

       The court instructed the jury on self-defense.7 After more than three days of

deliberations, the jury found Oakes guilty of premeditated murder in the first degree.

      After filing a notice of appeal, Oakes filed a CrR 7.8 motion to vacate the

judgment, arguing juror misconduct deprived him of a fair trial and the preliminary

appearance in the district court violated his right to counsel and public trial rights. We

issued a stay pending resolution of the CrR 7.8 motion. The trial court held an

evidentiary hearing and entered detailed findings of fact and conclusions of law denying

the motion to vacate the conviction.


       7 Jury instruction 10 states:
                It is a defense to a charge of murder that the homicide was justifiable as defined
       in this instruction.
                Homicide is justifiable when committed in the lawful defense of the slayer when:
                1) the slayer reasonably believed that the person slain intended to inflict death or
       great personal injury;
                2) the slayer reasonably believed that there was imminent danger of such harm
       being accomplished; and
              3) the slayer employed such force and means as a reasonably prudent person
       would use under the same or similar conditions as they reasonably appeared to the
       slayer, taking into consideration all the facts and circumstances as they appeared to him
       at the time and prior to the incident.
                The State has the burden of proving beyond a reasonable doubt that the
       homicide was justifiable. If you find that the State has not proved the absence of this
       defense beyond a reasonable doubt, itwill be your duty to return a verdict of not guilty.
                                                    30
No. 66229-5-1/31


                                          ANALYSIS

       Oakes contends the court (1) erred in denying his motion to suppress the

warrantless seizure of the white plastic bag and its contents, (2) erred in permitting the

State to use a previously suppressed text message for purposes of impeachment, and

(3) violated his right to present a defense. Oakes also claims the State did not disprove

his claim that he acted in self-defense beyond a reasonable doubt, juror misconduct

denied him a fair trial, and the preliminary appearance in district court violated his

constitutional right to counsel and his public trial rights.

Motion to Suppress

       Oakes contends the court erred in denying his motion to suppress the white

plastic grocery bag containing a .22 caliber Browning pistol, the receipt from Lowe's,

and the blood-soaked carpet from his SUV. Oakes asserts the warrantless seizure

violated article 1, section 7 of the Washington State Constitution.

       On appeal, Oakes argues he did not abandon the white plastic bag but, instead,

"moved" the bag "from one place in which he has a right of privacy to another such

place ... to keep it private from law enforcement."

       We review a trial court's decision on a motion to suppress to determine whether

the findings are supported by substantial evidence and whether those findings, in turn,

support the conclusions of law. State v. O'Neill, 148 Wash. 2d 564, 571, 62 P.3d 489

(2003). We defer to the trier of fact on "issues of conflicting testimony, credibility of

witnesses, and the persuasiveness of the evidence." State v. Thomas, 150 Wash. 2d 821,

874-75, 83 P.3d 970 (2004). Unchallenged findings of fact are verities on appeal.

O'Neill, 148 Wash. 2d at 571. We review conclusions of law de novo. State v. Johnson,



                                               31
No. 66229-5-1/32


128 Wash. 2d 431, 443, 909 P.2d 293 (1996).

       Under the Washington Constitution, article I, section 7, "No person shall be

disturbed in his private affairs, or his home invaded, without authority of law." A

warrantless search violates article 1, section 7 unless it falls under one of" 'a few

jealously guarded exceptions.'" State v. MacDicken, 179 Wash. 2d 936, 940, 319 P.3d 31

(2014) (quoting State v. Afana, 169 Wash. 2d 169, 176-77, 233 P.3d 879 (2010)).

       Voluntarily abandoned property is an exception to the warrant requirement.

State v. Evans, 159 Wash. 2d 402, 407, 150 P.3d 105 (2007); see also State v. Reynolds,

144 Wash. 2d 282, 287, 27 P.3d 200 (2001) (law enforcement may retrieve and search

voluntarily abandoned property without a warrant or probable cause).8 The

determination of voluntary abandonment "is an ultimate fact or conclusion based

generally upon a combination of act and intent." Evans, 159 Wash. 2d at 408 (citing 1

Wayne R. UFave, Search and Seizure § 2.6(b), at 574 (3d ed. 1996)). " 'Intent may be

inferred from words spoken, acts done, and other objective facts, and all the relevant

circumstances at the time of the alleged abandonment should be considered.'" Evans,
159 Wash. 2d at 408 (quoting State v. Duqas, 109 Wash. App. 592, 595, 36 P.3d 577

(2001)). The fundamental question is whether the defendant relinquished his

reasonable expectation of privacy by discarding the property. Evans, 159 Wash. 2d at

408. The defendant bears the burden of showing that he had an actual, subjective

expectation of privacy and that his expectation was objectively reasonable. Evans, 159
Wash. 2d at 409.




       8 "Involuntary abandonment occurs when property was abandoned as a result of illegal police
behavior." Evans, 159 Wash. 2d at 408. Oakes does not argue he involuntarily abandoned the bag.

                                                 32
No. 66229-5-1/33



      A critical factor in determining whether abandonment has occurred is the status

of the area where the searched item was located. State v. Hamilton, 179 Wash. App. 870,

885, 320 P.3d 142 (2014). "Generally, no abandonment will be found if the searched

item is in an area where the defendant has a privacy interest." Hamilton. 179 Wash. App.

at 885; Evans. 159 Wash. 2d at 409. By contrast, "abandonment generally will be found if

the defendant has no privacy interest in the area where the searched item is located."

Hamilton. 179 Wash. App. at 886; Evans. 159 Wash. 2d at 409-10. Another factor to

consider is whether the defendant disclaimed ownership of the property. Hamilton. 179
Wash. App. at 885.

       Sergeant Davis and Chief Rodriguez were the only witnesses who testified at the

CrR 3.6 hearing. The court entered extensive findings of fact and conclusions of law.

The court concluded Oakes voluntarily abandoned the white plastic bag by "suddenly

pitching the bag over the embankment" and throwing the bag "from the curtilage into an

open field area."9

       The unchallenged findings and the record support the court's conclusion that

Oakes voluntarily abandoned the white plastic bag and its contents by throwing what he

described as garbage over the embankment "from the curtilage into an open field area."

       When they arrived at Opdycke's house, Chief Rodriguez and Sergeant Davis told

Oakes that "they were waiting for Skagit County to complete their application for a

search warrant on [Oakes'] vehicle." Sergeant Davis went outside on the deck to get

cell phone coverage to call Skagit County Detective Meyer. Shortly thereafter, Oakes

told Chief Rodriquez, "I think I need to go out to the car and roll up my windows



       9 The court also concluded exigent circumstances justified the search.

                                                  33
No. 66229-5-1/34


because it's raining." Chief Rodriguez said, "[l]t's not raining and I know that your

windows are up because I checked." Oakes then "said something to the effect that he

needed to find his pills" and "began walking and looking around the residence."

       When "Chief Rodriguez's attention was then distracted by Ms. Opdycke," Oakes

left the house "to go outside next to his Suzuki." Sergeant Davis saw Oakes "at the rear

of his Suzuki, the hatchback door was open and he was holding a white plastic bag in

his hand." Sergeant Davis immediately "terminated his phone conversation, came down

off the deck, went to the defendant, and asked what he was doing." Oakes told

Sergeant Davis that "he was looking for medication and throwing some trash away.

[Oakes] then threw the white plastic bag over an embankment and it tumbled down

about 25 feet to the bottom of the embankment."

       "The curtilage is that area 'so intimately tied to the home itself " that it is entitled

to the same protection as the home. State v. Ridqwav, 57 Wash. App. 915, 918, 790 P.2d
1263 (1990) (quoting United States v. Dunn. 480 U.S. 294, 301, 107 S. Ct. 1134, 94
L. Ed. 2d 326 (1987)).

       Curtilage questions are resolved with reference to four factors: (1) the
       proximity of the area claimed as curtilage to the home; (2) whether the
       area is included in an enclosure surrounding the house; (3) the nature of
       the uses to which the area is put; (4) the steps taken by the resident to
       protect the area from passersby.

State v. Johnson, 75 Wash. App. 692, 706 n.7, 879 P.2d 984 (1994) (citing Dunn. 480
U.S. at 301).

       The court admitted into evidence a number of photographs showing the location

of the residence, the embankment, and the open range. The photographs show that




                                               34
No. 66229-5-1/35


outside the rock embankment, the land is open range. The court ruled, in pertinent part:

               I'm also persuaded that - I'm also aware of the fact that there is a
       difference between the residence, the curtilage, and the open fields. And I
       had a question about that this morning. And when I saw the pictures, if I
       had to delineate between the three, I would say, of course, we have Ms.
       Opdycke's home. Then we have a landscaped area which is that neatly
       trimmed driveway with that nice high rock embankment around it. [T]hen
       right off the high rock embankment it goes to what I would call open range,
       good old Okanogan open range, and that would be the open field. So that
       Mr. Oakes' pitching of the bag was from the curtilage into on open field
       area.
               MR. VOLLUZ:         It was only halfway down the rocks.
               MR. BROWNE:         It was on the rocks.
              THE COURT:            He only got half way down the rock, but his
       attempt was, I think, probably to pitch it as far as he could.
              So I believe that that falls into the abandonment category and is not
       constitutionally protected as a citizens's [sic] righteous privacy interest in
       the garbage can sitting on the curb or on the street waiting for the Monday
       morning garbage pick up.

       Oakes asserts the finding that "[t]he landscaped area is the curtilage of the

residence and beyond the embankment is open fields" is not a finding of fact but, rather,

a conclusion of law that implicates the "open fields" exception rejected in State v.

Mvrick. 102 Wash. 2d 506, 513, 688 P.2d 151 (1984). In context, finding of fact 3 does not

support Oakes' argument. Finding of fact 3 describes the residence, the driveway, the

rock embankment, and the open range beyond the rock embankment. Finding of fact 3

states, in pertinent part:

       Ms. 0[p]dycke's residence has a driveway leading up to it and has areas
       to park vehicles next to it. The residence is further surrounded by a
       landscaped area. The landscaped area is surrounded by a rock
       embankment. Beyond the rock embankment is open range. The
       landscaped area is the curtilage of the residence and beyond the
       embankment is open fields.

       The case Oakes relies on. State v. Boland. 115 Wash. 2d 571, 800 P.2d 1112

(1990), is distinguishable. In Boland. the court held that officers unreasonably intruded


                                             35
No. 66229-5-1/36


into Boland's private affairs under article 1, section 7 by removing garbage from a

closed trash container. Boland. 115 Wash. 2d at 577-78; Wash. Const, art. I, § 7. The

other cases Oakes cites are also distinguishable. See State v. Hoke, 72 Wash. App. 869,

875, 866 P.2d 670 (1994) (no dispute about whether portion of yard was within curtilage

of home); Gonzalez v. State. 588 S.W.2d 355, 360 (Tex. Ct. App. 1979) (stating without

analysis that backyard was protected as property "immediately adjacent to a home");

Norman v. Georgia. 134 Ga. App. 767, 768, 216 S.E.2d 644 (1975) (contraband in a

truck parked within 200 feet of the house and 100 feet of the barn within the curtilage).

        Because the unchallenged findings support the conclusion that Oakes voluntarily

abandoned the white plastic bag, and Oakes cannot show he had an actual or

subjective expectation of privacy or that any such expectation was objectively

reasonable, we conclude the court did not err in denying the motion to suppress.10

Impeachment

        Oakes contends the court erred by allowing the State to use a previously

excluded text message to impeach Oakes. Oakes argues there was no direct conflict

between his testimony and the text message. The record does not support his

argument.

        Pretrial, the court granted Oakes' motion to suppress evidence obtained from his

computer, including text messages downloaded from his cell phone. During Oakes'

testimony, the State argued it was entitled to introduce a copy of the text message

exchange between Oakes and Thompson to impeach Oakes. The State asserted his

testimony contradicted the text message. The court allowed the State to use the text


        10 Accordingly, we need not address whether the court erred in concluding exigent circumstances
also justified the warrantless search.

                                                  36
No. 66229-5-1/37


message exchange between Oakes and Thompson on October 25, 2009 to impeach

Oakes. The record supports the court's determination that because there was a

discrepancy between the testimony of Oakes and the content of the text message, it

was admissible for impeachment purposes.

       The October 25, 2009 text message between Thompson and Oakes states, in

pertinent part:

       [THOMPSON:]                 Going to sleep. . . wish you could somehow be here
                                  with me. Be safe. Praying for you. Good night,
                                   sweet boy.
       [OAKES:]                    Thank you. For everything. I am okay. Job failed.
                                   No pay or damage. :)
       [THOMPSON:]                 Bummer [about] pay but [thanks] for update.'111
       On direct examination, Oakes testified about his discussion with Thompson on

October 24 about the meeting he had scheduled for later that night.

       Q.         Did you talk to Jennifer at all about any kind of job you had that
                  night?
       A.         I did.
       Q.         What did you say?
       A.         I said I was in the area because I had an important meeting.

       Oakes testified he did not "imply to Jennifer in any way that there might be some

money as a result of this meeting." In describing his recollection of the text he sent

Thompson, Oakes said:

       I think I said, my meeting went okay. And then [Thompson] said
       something back about a job or something and -- oh, that's right. Isaid the
       meeting didn't go okay. It didn't -- my meeting didn't go, or whatever. And
       she said something like --1 don't remember, something positive like oh,
       that's good. And I said, no, and Ithink it's been brought up a couple
       times, the expression is I'm texting and driving, and I know I'm not
       supposed to do that, but I think it was no job means no pay.

Oakes testified that he told Thompson that "maybe [he] could get her some money," but


            Some alteration in original.

                                                   37
No. 66229-5-1/38


that he did not expect anyone to pay him for meeting with Stover on October 24.

       We also note Thompson testified that when Oakes left her house at

approximately 9:00 p.m. on October 24, he said that "he had some side work, a job that

he was off to do, and that it was dangerous, and he was a little concerned." Thompson

also testified that Oakes texted her later that evening or early the next morning to say,

"[N]o worries. I'm safe. Job failed. . . . [B]ut no job means no pay."

Right to Present a Defense

       Oakes argues the court erred by placing a temporal limitation on Opdycke's

testimony about Stover's conduct and in excluding Meghan Mataya's testimony that

Stover told her he saw Oakes and Opdycke at the Costco in Kennewick, and that he

asked her to go to Montana with him and carry a gun in August 2009. Oakes asserts

the limitation on Opdycke's testimony and exclusion of Mataya's testimony violated his

right to present a defense.

       A defendant in a criminal case has a constitutional right to present a defense.

State v. Jones. 168 Wash. 2d 713, 720, 230 P.3d 576 (2010); U.S. Const, amend VI. But

a defendant's Sixth Amendment right to present a meaningful defense is not

unfettered—there is no constitutional right to present irrelevant or inadmissible

evidence. Jones, 168 Wash. 2d at 720; State v. Hudlow. 99 Wn.2d 1,15, 659 P.2d 514

(1983); State v. Rehak, 67 Wash. App. 157, 162, 834 P.2d 651 (1992). The Sixth

Amendment is violated "where a defendant is effectively barred from presenting a

defense due to the exclusion of evidence." State v. Martin. 169 Wash. App. 620, 628-29,

281 P.3d 315 (2012).




                                             38
No. 66229-5-1/39


       "We review a trial court's decision to exclude evidence for abuse of discretion."

State v. Franklin. 180 Wash. 2d 371, 377 n.2, 325 P.3d 159 (2014) (citing State v. Perez-

Valdez, 172 Wash. 2d 808, 814, 265 P.3d 853 (2011). "An erroneous evidentiary ruling

that violates the defendant's constitutional rights, however, is presumed prejudicial

unless the State can show the error was harmless beyond a reasonable doubt."

Franklin. 180 Wash. 2d at 377 n.2 (citing State v. Gulov. 104 Wash. 2d 412, 425, 705 P.2d

1182(1985)).

       Contrary to the assertion that the trial court placed a temporal limitation on

Opdycke's testimony, the record shows that the defense proposed and agreed to the

limitation.


       Shortly before the defense case, the court heard argument on the admission of

evidence related to Stover's prior threatening behavior toward Opdycke. The State

argued that the defense could only present evidence that was not too remote in time.

Defense counsel disagreed, arguing the case law did not support the State's position.

The court agreed with the defense and expressed concern about imposing any

limitation based on whether an incident was too remote.

               THE COURT:        Ifwe were just talking about one or two
        incidences, maybe. I suspect that those incidences from 2006 on would
        not be so remote. You're going to have a harder time defining -- the
        problem with case law, it's a little bit like a lot of other documents that we
        live by --
                MR. BROWNE:        Reasonable.
               THE COURT: - they're hard to interpret because they don't give
        us the full definition. What does remote mean? One year? Two years?
        Ten years?

        Defense counsel told the court that the defense was relying almost exclusively on

incidents from 2006 forward. "So the Court knows, I think we're relying almost



                                              39
No. 66229-5-1/40


exclusively on incidents from 2006 on." The court then ruled, in pertinent part:

       I would say that's probably not too remote.. . . It's pretty reasonable. I
       would consider anything from 2006 to the date of alleged incident to be
       not too remote.
              MR. VOLLUZ:       Well, does it resolve everything?
              THE COURT:        Is it going to be this easy?
              MR. VOLLUZ:       I don't think so.
              MR. BROWNE:         I do.


       After further argument over whether Oakes knew about specific incidents

between Stover and Opdycke, defense counsel argued that Oakes' state of mind was

"critical" to the "resolution of this case in a fair manner," and then conceded, "[W]e've

already said, okay, we'll limit it. Believe me, we could go before 2006 easily, but we've

agreed not to do that."12

       The issue came up again at the beginning of Opdycke's testimony. Outside the

presence of the jury, defense counsel stated Opdycke intended to testify about events

that occurred in the summer of 2005, and asked the court if January 1, 2006 was "the

line in the sand." The court reiterated that the defense proposed using the January

2006 date, and emphasized the need to make clear Oakes was aware of the incidents

between Opdycke and Stover.

               And the thing that I'm worried about most at this point - since the
       jury's gone - is I'm aware Ms. Opdycke probably has lots of incidents to
       testify about post-2006 -- which is fine, we know that's going to happen,
       and these incidents occurred between her and Mr. Stover and we'll allow
       her to testify to those - but I want to make sure before we just wander
       down that track and start hearing all of these incidents that they were
       incidents that Mr. Oakes was made aware of before October 28th.

       The defense agreed that "we are limiting ourselves to just things that Mr. Oakes

knew about." The court ruled, in pertinent part:

       Well, if [Oakes] was once told it and made aware of it, that's good enough.

       12 Emphasis added.

                                             40
No. 66229-5-1/41


       The fact that he didn't testify to it here ~ we would have been here maybe
       a few more hours if we would have tried to get to that point. If he was told
       of it and they were post-2006 -- so at one point he had it, it went into, we'll
       call it, the gristmill in his mind, as far as his state of mind goes -- I'll allow
       it.
                      I just want to make sure that occasionally we clear up the
              point that the reason we're going this -- the reason we're allowing
              Ms. Opdycke to talk about these incidents with Mr. Stover is
              because she related them to Mr. Oakes and Mr. Oakes was aware
              of them. If he wasn't aware of them, then we don't need the
               incidents to be testified in here in this case.
                      MR. VOLLUZ:         Got it.
                      THE COURT:         Okay. And we also made the deal that
       because there was such a wealth of incidents, according to vou guvs, that
       we were only going to hear about ones that were post-January 2006. and
       everybody said, that's fine, there's plenty of things going on after January
       2006. I'm good with that. So that was the deal, and it still is.[13)

       As part of the motion for a new trial, the defense argued the court erred by

imposing a temporal limitation on Opdycke's testimony, "what I call the line in the sand

that you drew over our objection." In support of the motion for a new trial, Oakes

submitted for the first time a declaration from Opdycke describing two incidents that

occurred before 2006. Opdycke states that in the summer of 2005, Stover pointed a

gun at a homeless person on their property. Opdycke also states that in 2004 or 2005,
Stover saw a group of people on their property and ran over with a gun to confront

them. The group of people got in their boat and left. Stover then got in a boat, caught

up to the trespassers, yelled at them, made them dump their clams, and threatened to

sue.


       At the hearing on the motion for a new trial, the court again pointed out that

defense counsel proposed the 2006 time limit, and read into the record excerpts from

the transcript from trial.

               Mr. Volluz says, so the Court knows, I think we're relying almost

        13 Emphasis added.

                                               41
No. 66229-5-1/42


      exclusively on incidences from 2006 on. That's the first time 2006 was
      uttered, and it was uttered by Mr. Volluz. . . . That means you agreed with
      2006. It was brought up by your co-counsel, Mr. Volluz. 2006 never came
      from me. Line in the sand, yeah. It was drawn by you two.I"14]

      The invited error doctrine bars Oakes from challenging the temporal limitation on

Opdycke's testimony. "The basic premise of the invited error doctrine is that a party

who sets up an error at trial cannot claim that very action as error on appeal and receive

a new trial." State v. Momah, 167 Wash. 2d 140, 153, 217 P.3d 321 (2009). The doctrine

applies when a party takes affirmative and voluntary action that induces the trial court to

take an action that the party later challenges on appeal. In re Pers. Restraint of

Thompson, 141 Wash. 2d 712, 723, 10 P.3d 380 (2000). "Even where constitutional rights

are involved, invited error precludes appellate review." State v. Alger. 31 Wash. App. 244,

249, 640 P.2d 44 (1982).

       Oakes also argues the court violated his right to present a defense by excluding

the testimony of former Stover employee Meghan Mataya. The defense sought to

introduce testimony that Stover told Mataya he had seen Opdycke and Oakes together

at the Kennewick Costco, and that in August 2009, Stover asked Mataya to go to

Montana with him and carry a gun.

       The defense argued that Stover's statement to Mataya that he saw Oakes and

Opdycke together at the Kennewick Costco was admissible to show Stover's state of

mind and "his continued obsession with Linda." The defense also argued the testimony

"is offered as corroboration of Mr. Oakes' version of events" and "places [Stover] at the

Costco store where he eventually confronted Mr. Oakes, according to Mr. Oakes'




       14 Emphasis added.

                                            42
No. 66229-5-1/43



testimony."

       What [Mataya] has reported is in the summer of 2009 Mr. Stover made an
       offhand comment to her that he had seen Linda Opdycke at the Costco in
       Kennewick, and her boyfriend was with her, and he is much shorter than
       she is, and there were also a couple of children present.

       The State objected on the grounds that the statement is "being offered for the

truth of the matter asserted. It is exactly hearsay." The defense conceded the

statement was offered to show Stover was in Kennewick but argued the evidence rules

must give "way to the defendant's right to defense."15 The court did not err in ruling the

statement was inadmissible hearsay.16

       Oakes also argues that the trial court erred by excluding Mataya's testimony that

in August 2009, Stover asked her to go to Montana with him and carry a gun.

       Below, defense counsel argued the testimony was admissible as a statement

against penal interest under ER 804(b)(3) because the DVPO did not permit Stover to

carry guns. The court rejected the argument that the statement was admissible under




        15 The court disagreed, ruling, in pertinent part:
        I don't think you cited a bunch [of authority] because here's the problem with it, and it
        goes to the very gutsofthe hearsay rule, you've got a witness who is now Ms. Mataya,
        who may or may not be the most truthful person in the world or may be the most truthful
        person in the world. Let's say she is, for purposes of the argument, in any event, she
        comes in, she's going to testify to what an individual who is now deceased supposedly
        said to her a year ago, and that statementtotally corroborates Mr. Oakes' statement that
        he was accosted by Mr. Stover in Kennewick. That's right to the guts of the hearsay rule;
        that's why we don't allow it. You can't cross examine it. Anybody can come in and say
        anything. Where would I draw the line?
        16 Forthe first time on appeal, Oakes also contends the statement is an "implied assertion."
Accordingly, we need not address this argument. State v. Kirkman, 159 Wash. 2d 918, 926, 155 P.3d 125
(2007) (party may assign evidentiary error on appeal only on specific ground made at trial). For the first
time in his reply brief, Oakesalso argues the court erred in excluding Mataya's testimony thatStover
dropped some bullets in her car. We need not address arguments raised for the first time in a reply brief.
Cowiche Canvon Conservancv v. Boslev. 118 Wash. 2d 801, 809, 828 P.2d 549 (1992) (issue raised for the
first time in a reply brief is too late to warrant consideration).
                                                      43
No. 66229-5-1/44


ER 804(b)(3).17

        Defense counsel then argued that the court should allow Mataya to testify to

rebut the testimony of previous witnesses "that Mr. Stover didn't have anything to do

with firearms after the domestic violence protection order was entered. There are

witnesses who have testified to that." The court ruled that Mataya "can testify ... Mr-

Stover was known to carry guns. She worked for him during the time in guestion and

the period. She can testify to that."18 The court also ruled Mataya could testify that she

saw Stover with a gun. "I would be leaning towards letting Ms. Mataya testify because

of that that she did, in fact, see Mr. Stover with a gun." Nonetheless, Oakes did not call

Mataya as a witness.

        On appeal, Oakes does not argue, as he did below, that the testimony is

admissible as a statement against penal interest. Oakes argues that the request to

carry a gun is not hearsay because (1) it was offered to show Stover's state of mind, (2)

it is admissible under Mutual Life Insurance Co. of New York v. Hillmon, 145 U.S. 285,

294-95, 12 S. Ct. 909, 36 L. Ed. 706 (1892) (statement of intent to travel to certain place

admissible to show that he did make such a trip), and (3) it is not an "assertion" under

ER 801(a) and (c).

        But Oakes did not raise the argument that the testimony was admissible to show

Stover's state of mind and that Stover was not complying with the DVPO until he filed


        17 The court ruled, in pertinent part, "It's not relevant unless Mr. Oakes knows about the statement
and it's part and parcel of the fear that is inherent in him at the time that he has the confrontation with Mr.
Stover." After defense counsel told the court Oakes had "just clarified" in a Post-it note "that he did know
that Meghan had said it," the court adhered to its decision.
       The ruling stands.... I've never seen or heard of a case where somebody, i.e., the
        defense, has got in more information regarding the background and the character of the
        victim than in this case. It is way over the top. So I am very comfortable that I have not
        inhibited your defense in any way.
        18 Emphasis added.

                                                      44
No. 66229-5-1/45


his motion for a new trial. Oakes also argued for the first time in the motion for a new

trial that "requests cannot be hearsay." Oakes may assign evidentiary error on appeal

only on a specific ground made at trial. Kirkman, 159 Wash. 2d at 926. Further, contrary

to the assertion on appeal that excluding the evidence prejudiced his ability to rebut the

testimony that Stover was complying with the DVPO, the record establishes the court

ruled that Oakes could present testimony that Stover was known to carry guns and that

Mataya saw him with a gun.

Sufficiency of the Evidence

       Oakes claims the State did not disprove beyond a reasonable doubt that he

acted in self-defense.


       Evidence is sufficient to support a conviction if, after viewing the evidence in a

light most favorable to the State, any rational trier of fact could have found beyond a

reasonable doubt the essential elements of the crime. State v. Green. 94 Wash. 2d 216,

221, 616 P.2d 628 (1980) (citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,

61 L. Ed. 2d 560 (1979)). We draw all reasonable inferences from the evidence in the

prosecution's favor and interpret the evidence most strongly against the defendant.

State v. Joy. 121 Wash. 2d 333, 339, 851 P.2d 654 (1993); State v. Salinas, 119 Wash. 2d
192, 201, 829 P.2d 1068 (1992). Circumstantial and direct evidence are equally

reliable. State v. Liden. 138 Wash. App. 110, 117, 156 P.3d 259 (2007). "We must defer

to the jury on issues of conflicting testimony, credibility of witnesses, and

persuasiveness of the evidence." Liden. 138 Wash. App. at 117.

       A criminal defendant bears the initial burden of providing evidence of self-

defense. State v. Walden. 131 Wash. 2d 469, 473, 932 P.2d 1237 (1997). Once the



                                             45
No. 66229-5-1/46


defendant produces some evidence of self-defense, the burden shifts to the State to

disprove self-defense beyond a reasonable doubt. Walden. 131 Wash. 2d at 473; see

State v. Bolar. 118 Wash. App. 490, 509, 78 P.3d 1012 (2003) (citing Salinas, 119 Wash. 2d

at 201, for the sufficiency test to disprove self-defense in holding that the State had met

its burden).

        Here, the jury rejected the claim of self-defense and found Oakes guilty of

premeditated murder in the first degree.19 While the jury could have found the

testimony of Oakes that he acted in self-defense credible, it was not required to do so.

The jury properly considered whether Oakes' description of what occurred on October

28 was credible. "Credibility determinations are for the trier of fact and cannot be

reviewed on appeal." State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990).

        Viewing the evidence in the light most favorable to the State, the evidence

established that Oakes believed Stover was a threat and planned to kill him. Oakes

arrived at Stover's house at 7:00 a.m. on October 28 wearing a Kevlar vest and gloves,

armed with two guns, and carrying a backpack with camouflage clothing and other items

he had purchased earlier at Walmart. Oakes said Stover had a gun and shot Oakes in

the Kevlar vest. Oakes demonstrated to the jury how he grabbed Stover's gun with his

gloved hand then pulled the trigger and shot Stover with his own gun. Forensic scientist

Wyant found a .22 caliber bullet in Oakes' bulletproof vest but could not conclusively

state whether it was fired from the Browning. Wyant testified the bullet hole "right in the

middle of the vest. . . , pretty square in the middle" was unusual.




        19 The court instructed the jury on self-defense and Oakes does not challenge the jury
instructions.

                                                   46
No. 66229-5-1/47


      After shooting Stover, the evidence showed Oakes used bleach to try to clean

up, shot Stover's protection dog Dingo with his Browning .22 and silencer, then put on

Stover's hat and coat as a disguise before loading Stover into the white station wagon

and driving away. After moving the body into his SUV, Oakes arranged to meet with

Thompson to show why he was in the area, and made incriminating statements to her

about what he had done. Oakes testified that he disposed of Stover's body, Stover's

gun, and all other evidence that could have corroborated his claim that Stove shot him

and that he acted in self-defense. When Oakes arrived back at Opdycke's house in

Winthrop, he attempted to dispose of the blood-soaked carpet from his SUV and

washed his bloodstained jeans. After the Okanogan police arrived the next day, Oakes

threw away a plastic bag that contained his Browning .22 and the blood-soaked carpet.

      Viewing the evidence in the light most favorable to the State, the evidence was

sufficient to meet the State's burden of proving the absence of self-defense. See

Camarillo. 115 Wash. 2d at 71: State v. Gregory. 158 Wash. 2d 759, 817, 147 P.3d 1201

(2006).

Juror Misconduct

       Oakes argues that because juror misconduct violated his right to due process

and a fair and impartial jury under article 1, section 22 of the state constitution and the

Sixth Amendment to the United States Constitution, the court erred in denying his post-

trial motion to vacate the conviction.

       We review a trial court's decision on a motion to vacate a judgment for an abuse

of discretion. State v. Hardestv, 129 Wash. 2d 303, 317, 915 P.2d 1080 (1996). While a

showing of juror misconduct gives rise to a presumption of prejudice, the State may


                                             47
No. 66229-5-1/48


overcome this presumption by showing that the misconduct did not affect the verdict.

State v. Boling, 131 Wash. App. 329, 332, 127 P.3d 740 (2006).

       After the trial, the court held a hearing on the defense motion to vacate the

verdict. The defense argued that the juror's "tweets" on the social networking service

Twitter violated the court's order not to discuss the case and showed the juror was

incapable of following instructions. The court denied the motion to vacate and entered

findings of fact and conclusions of law.

       The unchallenged findings of fact support the conclusion that "[t]he tweets did not

constitution [sic] juror misconduct," "[t]he tweets were not prejudicial," and "[t]he jury

was not influenced as a result of [the juror]'s tweets." The court found that the juror "has

a Twitter account and tweeted from that account throughout the course of the trial," but

"[h]e did not tweet from the jury box. He tweeted after hours, on the weekends, or

otherwise on his own time." The court expressly found that "[t]he content of the tweets

did not disclose anything that the jury was doing or any of his particular mindsets or

ideas concerning his thoughts on the case," nor was the juror "exposed to any

extraneous influences as a result of his tweets." The court found that "[although the

tweets were in violation of this Court's instruction to not use the internet, the Court did

not specifically instructthe jurors to refrain from 'tweeting'. The Court did not use the

word 'tweet'." Because the court found the tweets did not address the substance of the

trial, any misconduct did not affect the verdict.

       The case Oakes relies on, Dimas-Martinez v. State, 2011 Ark. 515, 385 S.W.3d
238, is distinguishable. In Dimas. the trial court specifically instructed the jury not to

tweet or post to Twitter. During the trial, the defense brought the tweets of the juror to


                                              48
No. 66229-5-1/49


the court's attention. The court instructed the juror to stop. Dimas. 385 S.W.3d at 246-

47. But the juror continued to post messages, including his thoughts on the case during

deliberations. Dimas. 385 S.W.3d at 247.

       We conclude the court did not abuse its discretion in denying the motion to

vacate.


Preliminary Appearance in District Court

       Oakes argues the preliminary appearance in district court violated his

constitutional right to counsel and his public trial rights.

       On Thursday, October 29, 2009, Skagit County police officers arrested Oakes

without a warrant. The following morning on Friday, October 30, Oakes appeared in

district court on the 7:00 a.m. preliminary appearance calendar. The district court judge

told Oakes that he was under investigation for murder, that he had been "in custody

since 11:00 p.m. yesterday," that an affidavit of probable cause had been filed, and that

bail was set at $500,000 "until 4:00 on Tuesday." The judge states that if no charges

were filed, he would be released. The judge informed Oakes that he had the right to

appointment of an attorney. Oakes told the district court judge he could afford an

attorney. The district court judge told Oakes, "It will be up to you to contact an

attorney."

          JUDGE:      . . . There are no charges filed against you. There is an
                      affidavit that has been filed with the court by the Skagit
                      County Sheriff's Office that leads the court to believe that the
                      alleged crime has been committed and you may have
                      committed it. At this point in time you are being held in
                      custody with the bail set at $500,000 ... and it is bondable.
                      Because you're being held in custody you do have the right
                      to be assisted by an attorney. Do you want to be assisted by
                      an attorney sir?
          OAKES:      Yes please.


                                               49
No. 66229-5-1/50


      JUDGE:           Are you able to afford an attorney?
      OAKES:           Yes sir.
      JUDGE:           Okay, then I will refer you to private counsel. It will be up to
                       you to contact an attorney. . . . Now if there's no charges
                       filed against you by 4:00 p.m. on Tuesday...not just charges
                       filed against you, that would also mean that there'd have to
                       be a warrant issued to hold you in custody...but if those
                       things don't happen, you'll be released at 4:00 on Tuesday
                       without being required to post bail.[20]

      On October 30, the State filed a criminal complaint in district court charging

Oakes with second degree intentional murder. The district court issued a warrant of

arrest and set bail of $5 million. The warrant was served on Oakes in jail.

      The next business day, Monday, November 2, Oakes appeared in district court

on the 7:00 a.m. preliminary appearance calendar. The district court judge informed

Oakes that the State had charged him with second degree murder, that bail was set at

$5 million, and confirmed that Oakes was planning to hire his own attorney.

       JUDGE:          . . . [L]ast time I talked to you which was on Friday, you told
                       me, I believe, if I recall correctly, that you were planning on
                       contacting an attorney on your own.
       OAKES           Right.
       JUDGE           Now I don't know if that's [sic] changes.
       OAKES            No it has not sir.
       JUDGE           You're still planning to contact an attorney.
       OAKES           Right.
       JUDGE            Okay. Fair enough. And I know that I advised you of your
                        rights on Friday, do you still recall those rights and have
                       them in mind? The right to remain silent?
       OAKES:          Absolutely, yes.
       JUDGE:           The right to have an attorney represent you?
       OAKES:           Yes Your Honor. Thank you.
       JUDGE            Okay. Thank you sir. I'm gonna ask that you sign this
                        document and you'll get a copy when you're returned up to
                        the jail. It's the only notice you'll receive of the next hearing
                        date and of what the bail is right now. Okay, thank you sir.
       OAKES:           Thank you.[21]


       20 Emphasis in original, some alteration in original.
       21 Emphasis in original.

                                                    50
No. 66229-5-1/51



      On November 4, a private attorney representing Oakes filed a notice of

appearance and demand for discovery and a "Motion for Release on Personal

Recognizance and/or Bail Reduction."

      On November 13, the State filed an information in superior court charging Oakes

with premeditated murder in the first degree. On November 25, 2009, Oakes entered a

plea of not guilty. The court then held a hearing on Oakes' motion for release on

personal recognizance or bail reduction. Several of Oakes' family members addressed

the court. The court reduced bail to $2.5 million. After Oakes posted bail, the court

released him pending trial.

       Oakes contends the district court violated his right to counsel. The record does

not support his argument. A person who cannot afford an attorney has the right to have

counsel appointed at public expense. Gideon v. Wainwright. 372 U.S. 335, 344, 83 S.

Ct. 792, 9 L. Ed. 2d 799 (1963); CrRLJ 3.1(d)(1) ("a lawyer shall be provided to any

person who is financially unable to obtain one").

       Here, Oakes unequivocally states at the preliminary appearance on October 30

that he could afford and planned to retain a private attorney. In response, the court

said, "Okay, then I will refer you to private counsel. It will be up to you to contact an

attorney." At the November 2 hearing, Oakes again told the court he would retain

counsel. Two days later, privately retained counsel filed a notice of appearance on

behalf of Oakes and scheduled a contested bail hearing. Because the record

establishes Oakes clearly stated he planned to retain private counsel and did not

request assignment of an attorney at public expense, we conclude the preliminary

appearance in district court did not deny Oakes his right to counsel.


                                              51
No. 66229-5-1/52


       Oakes also contends the preliminary appearance in district court violated his

public trial rights. The Sixth Amendment to the United States Constitution and article I,

section 22 of the Washington State Constitution guarantee a defendant the right to a

public trial. U.S. Const, amend. VI; Wash. Const, art. I, § 22 (amend. 10) ("[T]he

accused shall have the right... to have a speedy public trial."); State v. Wise. 176
Wash. 2d 1, 9, 288 P.3d 1113 (2012). The right of a public trial is also vested broadly with

the public. Wise. 176 Wash. 2d at 9; Wash. Const, art. I, § 10 ("Justice in all cases shall

be administered openly."); U.S. Const, amend. I. " 'Whether a criminal accused's

constitutional public trial right has been violated is a question of law, subject to de novo

review on direct appeal.'" Wise. 176 Wash. 2d at 9 (quoting State v. Easterling. 157
Wash. 2d 167, 173-74, 137 P.3d 825 (2006)).

       Oakes argues the court's findings do not support the conclusion that "[t]he district

court courtroom was not closed to the public during Oakes' hearings on October [30],

2009, and November 2, 2009." A "closure" of a courtroom occurs when "the courtroom

is completely and purposefully closed to spectators so that no one may enter and no

one may leave." State v. Lormor. 172 Wash. 2d 85, 93, 257 P.3d 624 (2011). Substantial

evidence supports the court's conclusion that the "courtroom was not closed to the




                                             52
No. 66229-5-1/53


public" during the hearings in district court on October 30 and November 2, 2009.22

      The unchallenged findings state, in pertinent part:

      7.    [The preliminary appearances] were held in the District Court
            courtroom located in the Larry Moeller Public Safety building. That
            building houses the Sheriffs Office, two District Court courtrooms,
            District Court Administration, and the Skagit County Jail. Courtroom 1
            is the secure courtroom used for hearings involving defendants who
            are incarcerated. This building officially opens at 8 or 8:30 a.m.
            When it is open, the entry is staffed with security officers. During the
            7:00 hearings, the building's outer doors are locked, the doors that
            lead to the courtroom's foyer are locked, and the courtroom itself is
            locked. There is a buzzer on the outside of the building. There is no
            sign describing the purpose of the buzzer. The 7:00 hearing is not
            reflected on any written court calendar or other notice, nor is its
            existence reflected in the court rules.

      9.    Pamela Springer, the District Court Administrator, testified as to
            procedures and that she is under the impression that members of the
            public can punch the button and ask for admission and those
            members of the public have done so on at least several occasions.
            She said she has seen members of the public in the courtroom for
            7:00 hearings although she did not know who those people were or



      22 The court's conclusions of law state:
      1.    The district court courtroom was not closed to the public during Oakes' hearings on
            October [30], 2009, and November 2, 2009.
      2.    A defendant's right to a public trial applies to adversarial proceedings. An
            adversarial proceeding includes presentation of evidence, suppression hearings,
            jury selections, and other hearings ....
      3.    The right to a public trial does not apply to ministerial or purely legal proceedings.
      4.    The 7:00 a.m. preliminary appearances in Oakes' case were not adversarial, but
            were ministerial in nature and were not required to be open to the public.
       5.   The 7:00 a.m. preliminary appearance is not an adversarial proceeding nor is it a
            critical stage in the proceeding.
      6.    The preliminary appearances in Oakes' case were not adversarial in nature.
      7.    The preliminary appearances in Oakes' case did not involve the resolution of
            contested facts.
      8.    Although the first hearing involved a bail determination, it was not, and was not
            meant to be, a contested bail hearing. In the second hearing, the magistrate
            advised Oakes of what bail had already been set on the warrant. Contested bail
            hearings occur at a later court appearance.
       9.   The procedure used in the preliminary appearances did not significantly impair the
            policy in favor of open and public hearings. The hearings are recorded and part of
            the public record.
       10. The preliminary appearances in this matter did not constitute a critical stage of the
           proceeding. Therefore, Mr. Oakes's right to counsel was not denied at the 7:00
            hearings.

                                                    53
No. 66229-5-1/54


              what relationship they had to the defendants but that they were
              members of the public.

          The court found that "members of the public can attend the 7:00 hearings,

although it is very difficult to do so." The record supports the court's finding. District

Court Administrator Springer testified that "I have been in the courtroom when there

have been members of the public present." Springer testified that members of the

public could access the hearings by pushing a button outside the building and asking

the jail staff to let them into the building. Springer testified that "[a]nyone should be able

to push the button and have a conversation with control room to be let into the building

for a hearing," and that the buzzer system has been in place "for 27 years that I've been

there."

          Further, while violation of the public trial right is "structural error" and presumed

prejudicial, here, there was no "structural" error. Wise. 176 Wash. 2d at 13-14. The

preliminary appearance calendar in district court does not affect" 'the framework within

which the trial proceeds'" or render the criminal trial an improper" 'vehicle for

determining] guilt or innocence.'" Wise. 176 Wash. 2d at 13-14 (quoting Arizona v.

Fulminante. 499 U.S. 279, 310, 111 S. Ct. 1246, 113 L Ed. 2d 302 (1991)). Here, the

preliminary appearance in district court did not affect the function of the superior court

trial" 'as a vehicle for determining] guilt or innocence.'" Wise. 176 Wash. 2d at 14

(quoting Fulminante. 499 U.S. at 310)).




                                                 54
No. 66229-5-1/55



       We affirm.23




                                                                    '•^gCJ^ ,
WE CONCUR:




       L&uzlJvx




                                                                                                 CD    "'• ~

                                                                                                 O     c    - vi
                                                                                                 rv    "'•..'.'




        23 In a statement of additional grounds, Oakes argues the prosecutor's involvement in Stover's
DVPO proceedings violated his right to a fair trial. In 2008, after reviewing a letter from Opdycke stating
Stoverviolated the DVPO, the Skagit County prosecutor responded there was insufficient evidence to file
charges. Oakes made the same argument in his motion for a new trial. We review the court's decision to
deny a motion for a new trial for abuse ofdiscretion. State v. Burke. 163 Wash. 2d 204, 210, 181 P.3d 1
(2008). To prevail on a motion for a new trial, the defendant must show "that a substantial right ofthe
defendant was materially affected." CrR 7.5(a). The court concluded the prosecutor's minor involvement
in the DVPO proceedings did not affect the trial. We conclude the court did notabuse its discretion.
                                                    55